 1                                                       The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                        NO. CR19-245 RSM
11
                             Plaintiff,
12
13                           v.                        ORDER OF DISMISSAL
14
      JESUS BONIFACIO JIMENEZ-GAMEZ,
15
                             Defendant.
16
17
18         This matter comes before the Court upon the notice of the United States for leave
19 to dismiss all pending charges in this matter as to Defendant Jesus Bonifacio Jimenez-
20 Gamez.
21
22 ///
23
24 ///
25
26 ///
27
28
     ORDER OF DISMISSAL - 1                                            UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
     United States v. Jimenez-Gamez, CR19-245 RSM
                                                                        SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
 1
 2         IT IS HEREBY ORDERED:
 3         All pending charges in the above-captioned case as to this Defendant are
 4 dismissed, without prejudice.
 5
 6         Dated this 3rd day of February, 2020.
 7
 8
 9
10                                                  A
                                                    RICARDO S. MARTINEZ
11                                                  UNITED STATES DISTRICT JUDGE
12
13
14
15 Presented by:
16
17 /s/ Lyndsie R. Schmalz
   LYNDSIE R. SCHMALZ
18 Assistant United States Attorney
19 700 Stewart Street, Suite 5220
   Seattle, Washington 98101
20
21
22
23
24
25
26
27
28
     ORDER OF DISMISSAL - 2                                             UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     United States v. Jimenez-Gamez, CR19-245 RSM
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
